Sedgwick, Ch. J.,
wrote as follows:—“ Although, in fact, the casks were filled with water and not with melada, the owners could collect freight, if cargo arrived. In the present case, the owners show a legal right to collect freight, unless there was some evidence that the owners conspired with the shippers to have a worthless cargo shipped and to sink the" vessel so that cargo should not arrive. No testimony in the case implicated the owners. The court directed the jury to find whether under the testimony there was a bona fide shipment. They found for the plaintiffs. The learned counsel for appellant argues that the verdict was against the testimony. The argument applies to the testimony that showed that the casks were filled with water and not melada. On this subject the testimony referred to a few only of the 860 casks shipped. It was not, however, clearly shown that the owners themselves were cognizant of a fraudulent shipment. The most favorable supposition for the defendant would be that the captain was implicated in such a shipment. That was a question for *506the jury. On this appeal it does not appear that the captain was guilty of this.
Evarts, Choate & Beman, for appellant.
W. W. Goodrich, for respondents.
“1 agree with Judge O’Gorman as to the rest of the case. Differing with him as to the point that has been discussed, I am of opinion that the judgment should be affirmed with costs.”
Trtjax, J., concurred.
Judgment and order affirmed, with costs.